Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO



WARNER RECORDS INC., et al.,

         Plaintiffs,

v.                                                       Case No. 19-cv-00874-RBJ-MEH

CHARTER COMMUNICATIONS, INC.,

         Defendant


           PLAINTIFFS’ OBJECTION TO SPECIAL MASTER’S JANUARY 27, 2021
          ORDER APPROVING CHARTER’S UNILATERAL REDACTIONS OF KEY
            FINANCIAL DOCUMENTS FOR ALLEGED NON-RESPONSIVENESS
     ______________________________________________________________________________

            Plaintiffs object to the Special Master’s January 27, 2021 Order approving Charter’s

     unilateral redactions for alleged non-responsiveness in eight financial documents that bear on

     both liability and damages. Ex. 1 (Jan. 27, 2021 Email from R. Rodriguez). As the Court well

     knows, the issue of Charter’s “responsiveness” redactions is recurring and problematic. Charter

     continues to redact information it wants to hide from documents that it is required to produce.

     Here, the redacted information is relevant to the case and responsive to Plaintiffs’ document

     requests. But even if it were not, the Special Master abused her discretion in approving alleged

     non-responsiveness redactions in key financial documents that bear on Charter’s economic

     incentive to tolerate infringement and an understanding of Charter’s overall financial picture.

        A. Discovery requests at issue

            Long ago, Plaintiffs requested and then moved to compel a response to RFP 18, seeking

     “Documents sufficient to show your total and average revenues and profits, by month and year,
Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 2 of 6




   including a breakdown based on the type of service provided.” Ex. 2 at 22 (Def.’s First Suppl.

   Resps. to Pls.’ First Set of Reqs. for Produc.); see also Ex. 3 (Dec. 16, 2019 Letter from N. Sahni

   to Magistrate Judge Hegarty). Charter objected, limited its response to just internet revenue (but

   not phone or video revenue) and told this Court that Charter did not maintain any documents in

   the ordinary course that included revenue information by service type. See Ex. 2 at 22–23; Ex. 4,

   Dec. 17, 2019 Hr’g Tr. at 41:1–7. Specifically, Charter’s counsel said: “It’s not a clear

   accounting number. And we have revenue numbers, they’re not necessarily able to break them

   down by service for all types because of the way that the bundling is now taken over as far as the

   revenues come in from an account.” Id.1

          Plaintiffs also requested in RFPs 20 and 24, “Documents sufficient to demonstrate your

   financial performance, including but not limited to regular corporate financial reports . . .” and

   “All documents on which you rely in responding to Plaintiffs’ Interrogatories.” Interrogatory

   No. 11, in turn, sought “your total number of Subscribers, per month and year.”

          Months later, Plaintiffs requested and then moved to compel responses to RFPs 52–53,

   seeking documents sufficient to show (i) “the average revenue and profit that you have received

   per Subscriber, for the life of the account, from January 1, 2012 to present,” and (ii) “the average

   and/or estimated total length of time that you retain Subscribers, from inception to termination of

   the subscription for any reason.” Plaintiffs explained to the Special Master that this

   information—including revenue from all of a subscriber’s services, not just internet—was

   important for their financial expert’s analysis into the value of infringing subscribers. Over




   1
    The Court sustained Charter’s objection to producing revenue information for voice and video
   during the Dec. 17, 2019 hearing, but that is obviously no license to redact that information from
   otherwise responsive documents that Charter was ordered to produce.

                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 3 of 6




   Charter’s objection, the Special Master granted Plaintiffs’ motion to compel response to RFPs

   52–53 on May 29, 2020. ECF 181 at 37–38.

       A. Charter’s “responsiveness” redactions are improper

          In response to the Special Master’s Order, Charter produced eight spreadsheets (Bates

   numbered CHA_00079641 through CHA_00079649), but redacted the vast majority of the

   information on the grounds that this was “non-responsive” budgetary information.2 Ex. 5 at 2.

   For example, in one spreadsheet, Charter redacted 426 of the 444 cells (CHA_00079641).

   Among other things, Charter redacted from these documents (i) budgeted and actual revenues

   from internet, video and phone services—broken down by service type, exactly as Charter’s

   counsel told the Court did not exist; (ii) tallies of “RGUs” or Revenue Generating Units;

   (iii) Charter’s penetration rates amongst “Residential Passings,” which evidences Charter’s

   relative market share, and (iv) the total number of subscribers, including a breakdown of those

   with single service, double-play and triple-play bundles amongst its customers, which is highly

   probative of Charter’s overall financial structure and incentive to retain subscribers. Charter

   even redacted substantive footnotes describing the limited fields of information that it did

   produce, rendering even the minimal production largely unintelligible.

          The redacted information is relevant to the case and responsive to the above document

   requests and precisely the type of information that Plaintiffs’ financial expert will consider in

   analyzing Charter’s financial performance and incentives. That Charter told the Court much of

   this information does not exist in the ordinary course compounds the problem here.




   2
     Charter designated these documents Highly Confidential. To avoid burdening the Court with
   extraneous filings or seal motions, Plaintiffs plan to bring copies of the eight redacted documents
   to the February 22, 2021 discovery hearing for the Court’s review (or can email them to the
   Court if preferred).

                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 4 of 6




          By any measure, these eight documents should be produced in full and unredacted. But

   even if relevance or responsiveness was a close call (and it’s not), Judge Hegarty recently

   confirmed that “you generally don’t get to produce documents and then redact nonresponsive

   information.” Ex. 6, Dec. 18, 2020 Hr’g Tr. at 83:15–22; see also id. 85:8–10, 92:15–19. That

   is especially true when mass redactions render financial documents of this sort unclear. The

   Court has seen just this week how aggressive and unjustified Charter has been with its alleged

   “responsive” objections. See generally Feb. 1, 2021 Hr’g (discussing Charter’s mass redactions

   of CATS Metrics Reports). Absent correction and clear direction from the Court, Plaintiffs fear

   this pattern will continue and they will continue to be deprived of important discovery.

          The Special Master’s January 27 order should be reversed and Charter should be ordered

   to produce the eight documents bates labeled CHA_00079641 through CHA_00079649.

   Dated: February 3, 2021                             /s/ Jeffrey M. Gould
                                                       Matthew J. Oppenheim
                                                       Jeffrey M. Gould
                                                       OPPENHEIM + ZEBRAK, LLP
                                                       4530 Wisconsin Ave. NW, 5th Fl.
                                                       Washington, DC 20016
                                                       Telephone: (202) 621-9027
                                                       matt@oandzlaw.com
                                                       jeff@oandzlaw.com
                                                       Jonathan M. Sperling
                                                       COVINGTON & BURLING LLP
                                                       The New York Times Building
                                                       620 Eighth Avenue
                                                       New York, NY 10018-1405
                                                       Telephone: (212) 841-1000
                                                       jsperling@cov.com
                                                       Mitchell A. Kamin
                                                       Neema T. Sahni
                                                       COVINGTON & BURLING LLP
                                                       1999 Avenue of the Stars, Suite 3500
                                                       Los Angeles, California 90067-4643
                                                       Telephone: (424) 332-4800
                                                       mkamin@cov.com
                                                       nsahni@cov.com



                                                   4
Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 5 of 6




                                           Janette L. Ferguson, Esq.
                                           WILLIAMS WEESE PEPPLE & FERGUSON
                                           1801 California Street, Suite 3400
                                           Denver, CO 80202
                                           Telephone: (303) 861-2828
                                           Facsimile: (303) 861-4017
                                           jferguson@williamsweese.com

                                           Attorneys for Plaintiffs




                                       5
Case 1:19-cv-00874-RBJ-MEH Document 349 Filed 02/03/21 USDC Colorado Page 6 of 6




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 3, 2021, I caused the foregoing document and all

   supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.


                                                         /s/ Jeffrey M. Gould
                                                         Jeffrey M. Gould




                                                    6
